—In an action, inter alia, to recover damages for commercial defamation, the defendant Empire Blue Cross and Blue Shield appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Rockland County (Meehan, J.), dated February 4, 1998, which, among other things, granted that branch of the plaintiff’s motion which was to dismiss its counterclaim alleging defamation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly found that the appellant did not validly state a cause of action to recover damages for defamation and thus properly dismissed that counterclaim (see, CPLR 3211 [a] [7]; Springer v Club Med, 240 AD2d 395; Doherty v New York Tel. Co., 202 AD2d 627).
The appellant’s remaining contentions are without merit. S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.